Citation Nr: 0945865	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for a respiratory 
disorder, histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran service on active duty from October 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that granted service connection for a lung 
condition (histoplasmosis), and assigned a noncompensable 
rating effective October 17, 2003.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (VLJ) in September 
2009.  A transcript of the hearing has been associated with 
the claims file.

During his hearing before the undersigned, the Veteran 
indicated that he wanted to file a claim for service 
connection for endocarditis as secondary to the respiratory 
disorder.  Accordingly, this matter is referred to the RO for 
proper development.

The Board notes that the Veteran submitted additional 
evidence in November 2009.  The evidence was not accompanied 
by a waiver of RO review, however, the evidence is cumulative 
of the evidence already of record.  Therefore, a remand is 
not necessary for RO review in this instance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has chronic pulmonary mycosis that is 
symptomatic, causing occasional productive cough.




CONCLUSION OF LAW

The criteria for an initial rating of 30 percent rating for 
the service-connected respiratory disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes (DCs) 6600, 6834 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his service 
connected respiratory disorder, histoplasmosis.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

The Veteran's respiratory disorder has been granted a 
noncompensable evaluation under 38 C.F.R. § 4.97, DC 6834, 
histoplasmosis of the lung.  Under DC 6834, a noncompensable 
rating is warranted when the histoplasmosis is asymptomatic 
and manifested by healed and inactive mycotic lesions.  A 30 
percent rating is warranted with chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  The Veteran will receive 50 percent if the 
evidence shows chronic pulmonary mycosis requiring 
suppressive therapy with no more than minimal symptoms such 
as occasional minor hemoptysis or productive cough.  A 100 
percent rating is warranted with chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis.  See 38 C.F.R. § 4.97, DC 6834.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


Relevant Evidence

Historically, the Veteran served on active duty from October 
1954 to September 1956.  His service treatment records (STRs) 
are not available.  However, a private chest X-ray 
examination as early as 1975 revealed healed disseminated 
histoplasmosis of the lungs of a static appearance with no 
active pulmonary lesions observed.  Lay statements from the 
Veteran's family members report a history of recurrent upper 
respiratory infections since his discharge from service.

The Veteran was afforded a VA examination in September 2005.  
The claims file was not available to the examiner for review.  
The Veteran reported that he has had recurring respiratory 
infections and chronic hoarseness of his voice since service.  
He indicated that he experiences fever in conjunction with 
respiratory infections, and as a result, he has been 
hospitalized within the last 20 years at least seven or eight 
times for respiratory infections.  He reported having 
hemoptysis or blood in his sputum when he has a bad cough.  
The Veteran stated that he takes episodic antibiotics and 
prescription cough syrup during bouts of lower respiratory 
infections.

On physical examination, the examiner found that the chest x-
rays were consistent for exposure to histoplasmosis and 
pulmonary function test (PFT) with DLCO was normal with FEV1 
85% and DLCO normal at 84%.  In the diagnosis, the examiner 
stated that the Veteran has chronic histoplasmosis as 
confirmed by x-ray findings and with resulting recurring 
lower respiratory infections including pneumonia.  It was 
noted that the histoplasmosis was inactive at the time of the 
examination.

The Veteran was afforded a VA examination in February 2008.  
The examiner reviewed the claims file and noted that the 
Veteran's service-connected histoplasmosis has been 
intermittent with remissions.  He noted that the Veteran 
takes oral steroids once per year or less, lasting one to two 
weeks.  He also noted that the Veteran uses antibiotics at 
least once per year, lasting less than four weeks, but uses 
no other immunosuppressive medications.  Other therapy 
includes cough medicine for suppression of cough.

The examiner noted that the Veteran has a history of daily 
non-productive cough, monthly or less incidents of wheezing, 
dyspnea, anorexia, chest pain, swelling, and fever.  The 
Veteran reported seven days of incapacitation in the past 
year.  The last severe cough episode was noted in November 
2007.

On examination, the examiner stated that the Veteran has 
chronic pleural effusion or fibrosis.  The x-rays showed 
calcified parenchymal granulomas and hilar calcifications, 
indicating previous exposure to granulomatous disease.  Also 
noted was histoplasmosis by history.  The impression was no 
acute disease.  It was noted that there is no obstructive 
lung defect indicated by the FEV1/FVC ratio and that since VA 
is 63% of predicted, an additional lung defect cannot be 
excluded.  The note further states that there is a mild 
decrease in diffusing capacity, interpreted as an 
insignificant response to bronchodilator.

In the diagnosis, the examiner stated that the Veteran has 
histoplasmosis with no current acute disease.

The Veteran was afforded a VA examination in May 2009.  The 
examiner reviewed the claims file.  The examiner noted that 
the Veteran has a history of productive cough, fever, night 
sweats, orthopnea, weight change, and chest pain.  The 
Veteran did not indicate a history of hemoptysis, or 
expectoration of blood.

The physical examination noted no respiratory abnormalities 
and normal chest expansion.  Chest x-rays from February 2008 
were reviewed.  It was noted that there is no obstructive 
lung defect indicated by the FEV1/FVC ratio and that since VA 
is 74% of predicted, an additional lung defect cannot be 
excluded.  The note further states that there is a mild 
decrease in diffusing capacity, and that FVC changed by 15% 
and FEF 25-75 changed by 23%.  These changes are interpreted 
as a significant response to bronchodilator.

The diagnosis was histoplasmosis.  In the opinion, the 
examiner stated that he reviewed a letter of Dr. S.D., dated 
February 2009, and that the Veteran's chest x-rays show the 
residuals of histoplasmosis, which is stable with no active 
disease.  Histoplasmosis is a granulomatous disease so that 
the findings of granulomas on the chest x-ray is to be 
expected.  He stated that the results for the PFTs reveal no 
deterioration in his condition.  Further, he stated that the 
Veteran has a chronic productive cough but the last bout with 
pneumonia was in the 1990s.  The Veteran is on no specific 
treatment for histoplasmosis other than a cough medication 
used at night.  The examiner stated that the Veteran is also 
hypertensive and has a past history of congestive heart 
failure.  He concluded, stating that the Veteran's symptoms 
are at least as likely as not caused by his histoplasmosis 
but that the Veteran remains in a stable condition.

Also of record are private treatment records from SHCH.  A 
record dated March 8, 2005 states that the Veteran complained 
of onset of congestion, body aches, sore throat, fever and a 
cough with yellowish sputum.  He was diagnosed with acute 
bronchitis secondary to influenza.  Three days later, the 
impression was no focal pulmonary infiltrates or pleura 
effusions and extensive old granulomatous disease with 
calcified granulomas in the lung fields, mediastinal and 
hilar regions, bilaterally.  The Veteran was treated for 
similar symptoms, including cough with green brown sputum in 
June 2005 as well as in June 2006, with the exception of 
productive cough.  The diagnosis was acute pharyngitis on 
both occasions.  Another record from SHCH, dated April 2009, 
states that the Veteran had a history of productive cough and 
histoplasmosis.

The Veteran's private physician, Dr. S.N.D., MD, MA (Dr. 
S.D.) states in March 2008 and February 2009 letters that the 
Veteran has chronic pulmonary histoplasmosis, which has 
resulted in chronic cough, recurrent bronchitis, pneumonitis, 
hilar adenopathy, and granulomatous disease.  He stated that 
the condition has caused endocarditis, a complication of 
histoplasmosis and that his histoplasmosis causes exertional 
dyspnea and episodic wheezing.  Dr. S.D. indicated that the 
Veteran's condition is not curable.

VA outpatient treatment records dated August 2005 show that 
the Veteran denied cough and shortness of breath, but that he 
had hoarseness of voice.  Histoplasmosis was noted as an 
active problem.  The Veteran was treated for hoarse voice 
with nasal mucosa, mildly edematous.  The assessment was 
hoarseness of unclear etiology, possibly secondary to 
allergic pharyngitis.

Records dated May 2003 and November 2007 show that the 
Veteran denied fevers, hemoptysis, and shortness of breath at 
rest.  Records dated April 2009 show that the Veteran 
complained of a two week history of upper respiratory 
symptoms and some chest congestion.  He denied having 
hemoptysis but had shortness of breath due to coughing.  He 
was on antibiotics, Bactrim and Avelox, as well as Phenergan 
with Codeine Syrup.  He was kept on the albuterol MDI.  He 
was diagnosed with bronchitis and prescribed antibiotics and 
cough syrup.  The April 2009 x-rays indicate that the Veteran 
has multiple bilateral granulomas as well as hyperinflation 
and chronic interstitial marking.  The findings were felt to 
be chronic in nature.  Mediastinal and hilar calcifications 
were also present.

Finally, of record is testimony from the Veteran's hearing 
before the Board.  At his hearing, the Veteran stated that he 
uses inhalers when he feels a complication coming on.  He 
also stated that he takes a hydrocodone compound syrup every 
night.  The Veteran indicated that when he suffers any type 
of respiratory problem that he fights it longer than a normal 
healthy person.  The Veteran testified that he has dry cough 
every day, but that he occasionally has sputum when he gets a 
bad case or cold.  The Veteran also expressed frustration 
concerning the interpretation of suppressive therapy and 
inactive versus active histoplasmosis.  

Analysis

As noted above, for a higher rating, the Veteran must have 
chronic pulmonary mycosis, in this case, chronic 
histoplasmosis of the lung that is symptomatic.  The 
September 2005 VA examiner stated that the Veteran has 
chronic histoplasmosis, but that the condition was inactive 
at the time of the examination.  The February 2008 VA 
examiner indicated that the Veteran's histoplasmosis has been 
intermittent with remissions, but that he did not have 
histoplasmosis with current acute disease at the time of the 
examination.  The May 2009 VA examiner stated that the 
Veteran has residuals of histoplasmosis, which is stable with 
no active disease.  Despite indicating that the Veteran has 
no active disease, the examiner stated that the Veteran's 
histoplasmosis is treated with a cough medication and that 
the Veteran's symptoms, such as cough etc., are at least as 
likely as not caused by his histoplasmosis.  Dr. S.D. stated 
that the Veteran has chronic pulmonary histoplasmosis, which 
has resulted in chronic cough, recurrent bronchitis, 
pneumonitis, hilar adenopathy, and granulomatous disease.  

Reading the opinions in the light most favorable to the 
Veteran, it appears that the Veteran has chronic 
histoplasmosis that is intermittently symptomatic, causing 
symptoms such as productive cough, fever, night sweats, 
orthopnea, weight change, recurrent bronchitis, pneumonitis, 
hilar adenopathy, and granulomatous disease, among other 
symptoms.  Thus, the Board finds that the Veteran has chronic 
histoplasmosis of the lung that is symptomatic.

Second, for an increased rating, the Veteran must have 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  As noted in the September 2005 VA 
examination, the Veteran reported having hemoptysis or blood 
in his sputum when he has a bad cough.  The May 2009 examiner 
stated that the Veteran has chronic productive cough.  At his 
Travel Board hearing in September 2009 the Veteran credibly 
and honestly testified to recurrent, but not chronic, 
productive cough.  Therefore, the Board finds that the 
Veteran has occasional productive cough, thus qualifying the 
Veteran for a 30 percent disability rating.

For a 50 percent disability rating, the Veteran must not only 
have chronic histoplasmosis that is symptomatic with 
productive cough, the condition must require suppressive 
therapy.  The term "suppressive therapy" is not further 
defined in 38 C.F.R. § 4.97, and the Board finds no 
interpretive guidance reflected in the adoption of DC 6834.  
See 58 Fed. Reg. 4962-01 (Jan. 19, 1993); 61 Fed. Reg. 46720-
02 (Sept. 5, 1996).

The Board notes that histoplasmosis is an "infection 
resulting from the inhalation or ingestion of spores of 
histoplasma capsulatum."  Norris v. West, 11 Vet. App. 219, 
221 (1998), citing Dorland's Illustrated Medical Dictionary 
770 (28th Ed. 1994)).  In other words, the condition is 
caused by inhalation of mold, or fungal spores.  According to 
Merk Manual, histoplasmosis is treated with itraconazole, or 
other azoles or amphotericin B.  The Merck Manual, 
Histoplasmosis, Online Ed. April 2009.

The September 2005 VA examiner stated that the Veteran takes 
episodic antibiotics and prescription cough syrup during 
bouts of lower respiratory infections.  The February 2008 VA 
examiner stated that the Veteran takes oral steroids once per 
year or less, lasting one to two weeks.  He also noted that 
the Veteran uses antibiotics at least once per year, lasting 
less than four weeks, but uses no other immunosuppressive 
medications.  Other therapy includes cough medicine for 
suppression of cough.  The May 2009 VA examiner stated that 
the Veteran is on no specific treatment for histoplasmosis 
other than a cough medication used at night.

VA outpatient treatment records indicate that the Veteran was 
on antibiotics, Bactrim and Avelox, as well as Phenergan with 
Codeine Syrup, and prescribed an albuterol MDI.  During his 
testimony before the Board, the Veteran testified that he 
uses an inhaler and hydrocodone cough syrup to treat his 
symptoms.

Based upon a review of the evidence, the Veteran has not been 
prescribed itraconazole, other azoles or amphotericin B for 
treatment of his histoplasmosis.  The evidence shows that the 
Veteran has been treated for symptoms, such as cough and 
respiratory illness, but the evidence does not show that the 
Veteran has been prescribed suppressive medications to treat 
the histoplasmosis itself.  Thus, the Board finds that the 
Veteran's condition does not require suppressive therapy as 
contemplated in DC 6834.

The Board has considered whether a 100 percent rating is 
warranted.  However, a review of the evidence does not show 
that the Veteran has persistent fever, weight loss, night 
sweats, or massive hemoptysis.

The Board acknowledges the private examiner's opinion that 
the Veteran's histoplasmosis has resulted in recurrent 
bronchitis/pneumonitis.  Respiratory disorders are evaluated 
under DCs 6600 through 6817 and 6822 through 6847.  Pursuant 
to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes 
will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a).

DC 6600 pertains to chronic bronchitis and provides for a 10 
percent rating where forced expiratory volume in one second 
(FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to 
forced vital capacity (FVC) ratio is 71 to 80 percent; or if 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
the single breath method (SB) is 66- to 80-percent predicted.  
The current 30 percent rating contemplates FEV-1 of 56- to 
70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or 
DLCO (SB) of 56- to 65-percent predicted.  

Under DC 6600, the next higher 60 percent rating requires 
FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires FEV-
1 less than 40 percent predicted; or FEV-1/FVC less than 40 
percent; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6600.

VA evaluates PFT results based upon post-bronchodilation 
results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so 
deciding, VA noted that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria had recommended testing for pulmonary 
function after optimum therapy based upon reasoning that the 
results of such tests reflected the best possible functioning 
of an individual and were the figures used as the standard 
basis of comparison of pulmonary function.  It was also noted 
that using post-bronchodilation results would assure 
consistent evaluations.  Id. at 46723.

Notably, VA amended the rating schedule concerning 
respiratory conditions, effective October 6, 2006, to clarify 
the use of PFTs in evaluating respiratory conditions.  See 71 
Fed. Reg. 52457-01 (Sept. 6, 2006).  A new paragraph (d) to 
38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO(SB) test would not be useful 
or valid in a particular case.  

When the PFTs are not consistent with clinical findings, 
evaluation should generally be based on the PFTs.  Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFTs.  Post-bronchodilator results are to 
be used unless they are poorer than the pre-bronchodilator 
results, then the pre- bronchodilator values should be used 
for rating purposes.  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

In issuing the final rule for section (d) above, VA noted 
that the regulations did not require that a maximum exercise 
capacity test be conducted in any case.  Notably, VA stated 
that the test was not routinely conducted and not even 
available in some medical facilities.  Rather, the standard 
of measure could provide an alternative to an increased 
rating if already available of record.  71 Fed. Reg. at 
52458.

In PFTs dated in September 2005 and May 2009, the Veteran's 
FEV-1 findings, as well as FEV-1/FVC, were consistently 
greater than 40 to 55 percent predicted, post-drug or 
inhalation therapy.  In fact, all the pre-bronchodilation 
therapy readings were above this range.  Similarly, the 
DLCO(SB) readings were well-above 55 percent.  There is no 
evidence of maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), or other symptoms such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, an episode of respiratory failure, or oxygen 
therapy.

Thus, alternate consideration of DC 6600 does not provide any 
basis for further compensation.

Based upon the evidence, the Board finds that a 30 percent 
rating for the Veteran's service connected respiratory 
disability is warranted.  The Veteran's description of 
symptoms and treatment is deemed credible and honest.  
However, the overall medical evidence does not warrant an 
evaluation greater than 30 percent for any time during the 
appeal period according to the applicable schedular criteria.  
There is no further doubt to resolve in the Veteran's favor.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected respiratory disorder have been contemplated 
in the schedular ratings assigned.  In this respect, the 
Board has given alternate consideration to criteria for 
evaluating histoplasmosis, or recurrent bronchitis.  Higher 
schedular ratings are available, but the Veteran does not 
meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his respiratory disorder.  The 
Veteran has claimed a secondary disability of endocarditis, 
and that issue has been referred to the RO for appropriate 
development and adjudication.  That issue is not currently 
before the Board at this time.  Therefore, the first prong of 
the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2009 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The Veteran was afforded VA medical 
examinations in September 2005, February 2008, and May 2009.  

Since the last VA examination conducted in 2009, there is no 
lay or medical evidence suggesting an increased severity of 
symptoms to the extent that higher ratings may still be 
possible.  The Board notes that maximum exercise capacity 
testing has not been conducted in this case.  As noted in 71 
Fed. Reg. at 52458, VA recognizes that the test is not 
routinely conducted and not even available in some medical 
facilities, and this measurement is contained in the criteria 
as an alternative to an increased rating if already available 
of record.  In deference to stated VA policy, the Board finds 
that additional examination is not warranted on this basis.  
See Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 
467 U.S. 837, 844 (1985) (deference is to be given to a 
reasonable agency interpretation of a statute or regulation).  
Thus, there is no duty to provide further medical examination 
on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A 30 percent rating for the service-connected respiratory 
disability is granted.



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


